Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered. Claims 6 and 9 canceled.
 
Preliminary Amendment
The preliminary amendment filed on 08/19/2022 has been entered into this application. Claims 6 and 9 canceled. 

Response to Arguments

Applicant’s arguments/remarks, (see pages 4-6), filed on 08/18/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 6 and 9 canceled.

Allowable Subject Matter
Claims 1-5, 7-8 and 10-11 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious the measuring unit further includes a shielding member that is placed in an area around an opening of the integrating sphere outside the integrating sphere, wherein the shielding member has an L-shaped shielding portion which surrounds the opening of the integrating sphere, stands up from an outer surface of the integrating sphere, and the shielding portion extends between the integrating sphere and the film placed on the metal roll, and wherein the shielding member includes a support portion which extends along an outer surface of the integrating sphere, in combination with the rest of the limitations of the claim. Claims 2-5, 7-8 and 10-11 are allowable by virtue of their dependency.  
The closest prior art reference of Juliana et al. (4,873,430) and Hofling et al. (4,703,187, Applicant cited reference) discloses a measuring apparatus.
However, the references fail to disclose, teach or suggest the structure such as, wherein the shielding member has an L-shaped shielding portion which surrounds the opening of the integrating sphere, stands up from an outer surface of the integrating sphere, and the shielding portion extends between the integrating sphere and the film placed on the metal roll, and wherein the shielding member includes a support portion which extends along an outer surface of the integrating sphere as claimed and, as specified in the present application specification. 


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a measuring apparatus/a film forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886